Exhibit 10.1
 
ChevronTexaco Energy
Technology Company
100 Chevron Way
Richmond, CA 94802
Tel 510-242-3000
Fax 510-242-2405

[chevrontexaco.jpg]


April 27, 2005
 
 
Sulphco, Inc.
850 Spice Islands Drive
Sparks, Nevada  89431
 
 
 
Re:  Amendment to Collaboration Agreement Between Sulphco., Inc. and 
    ChevronTexaco Energy Technology Company Effective August 6, 2004
 
 
Gentlemen:
 
Reference is made to the above-identified Collaboration Agreement (“Agreement”)
between Sulphco, Inc. and ChevronTexaco Energy Technology Company in which the
parties have agreed to carry out testing of Sulphco’s technology for the
upgrading of crude oil, which has been amended from time to time.
 
This Agreement is set to expire on May 6, 2005 pursuant to Section 3.5(a).  The
parties now wish to enter into another business arrangement and are in the
process of preparing a new agreement to that effect. However, it is not expected
that this new agreement will be executed prior to the May 6th termination date
of the Agreement. Accordingly, the parties would like to extend the period of
Phase I for an additional two (2) months such that the new termination date of
the Agreement will be July 6, 2005, solely for the purpose of providing
additional time to enter into the new agreement.  We therefore propose to amend
the Agreement as follows:
 
            At Page 5, Section 1.24, line 5, change “six (6) months” to --eleven
(11) months--.
 
            However, should the new agreement become effective prior to July 6,
2005, then the Collaboration Agreement shall automatically terminate as of the
effective date of the new agreement.
 
Except as expressly amended above, all other terms and conditions of the
Agreement, as amended, shall remain in full force and effect.
 


-1-

--------------------------------------------------------------------------------


Sulphco, Inc.
April 27, 2005

 
[chevrontexaco.jpg]
 
 
 
If you are in agreement with the foregoing, please have an authorized
representative of your company executed the duplicate copy of this Letter
Agreement and return the same to us for our files.
 
 

   Very truly yours,        ChevronTexaco Energy Technology Company        By: 
/s/ Georgieanna Scheuerman            Georgieanna Scheuerman            (Printed
Name)        Title: General Manager Catalyst Department

                                                                                                                                    
                                                                                   
                                                                       
 
 
 
 
 
 
Agreed to and Accepted this
28 day of April, 2005
 
Sulphco, Inc.
 
By:   /s/ Rudolf W. Gunnerman          
 
  Rudolf W. Gunnerman                     
            (Printed Name)
 
Title:  Chairman & CEO                     
 
 
-2-
 
 


